Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Andrew Presley at 415-273-4310 on Feb. 8, 2021.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claim 20 is cancelled.  

Amend claim 12 as follows:


12.  A method of treating chronic obstructive pulmonary disease (COPD), the method comprising administering an effective amount of roflumilast and an effective amount of a second agent to a patient having COPD, 
wherein the patient is infected with Haemophilus influenzae, 
wherein the second agent inhibits the upregulated activity or upregulated expression of phosphodiesterase 4B2 (PDE4B2) associated with roflumilast treatment and Haemophilus influenzae infection, and 
wherein the second agent is selected from the group consisting of a glucocorticoid; a hypoxia-inducible factor 1α (HIF-1 α) inhibitor selected from the group consisting of chrysin, chetomin, 2-methoxyestradiol, cryptotanshinone, and 17-dimethylaminoethylamino-17-demethoxygeldanamycin (17-DMAG); curcumin; an alkenyldiarvlmethane; a 2-arylpyrimidine; a triazine; a pyridazino[4,5-b]indolizine; a nucleic acid molecule that selectively inhibits the expression of PDE4B2; and combinations thereof.


In claim 26, add the word --inhibitor-- after the phrase “HIF-1α”.
In claim 29, last line add word --of-- after the phrase “or more”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 H. influenza infection in order to counter the upregulation of PDE4B2 caused by the synergistic action of roflumilast treatment and H. influenza infection in the patients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12 and 21-30 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632